 Case 2:18-cv-08568-JFW-AS Document 1 Filed 10/05/18 Page 1 of 1 Page ID #:1

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

UNITED STATES OF AMERICA,
                                                          2:18−cv−08568
                                        PLAINTIFF(S)

       v.
$359,527.06 SEIZED FROM COMPASS BANK
ACCOUNT '3825 , et al.
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  10/4/2018
Date Filed               Doc. No.        Title of Doc.
ERROR(S) WITH DOCUMENT:

You have attempted to open this case electronically but have failed to upload successfully the
required PDF version of any initiating document, such as a complaint or notice of removal.
You must file an initiating document within two business days of this notice or the docket for
this case number will be closed.




Other Error(s):




                                         Clerk, U.S. District Court

Dated: October 5, 2018                   By: /s/ Edwin Sambrano edwin_sambrano@cacd.uscourts.gov
                                            Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
